Citation Nr: 0019140	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
October 1977.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

REMAND

This appeal stems from a January 1994 rating decision that 
denied a permanent and total disability rating for pension 
purposes.  In July 1996 the Board remanded the appeal for the 
RO to schedule a VA examination.  The appellant failed to 
report for the scheduled examination.  Although there is 
documentation in the record that the appellant was notified 
of the scheduled examination, the record does not contain 
evidence that the RO complied with the notice requirements of 
38 C.F.R. § 3.655 (1999) regarding informing the appellant of 
the consequences for failure to report.

The Board notes that the appellant has failed to respond to 
the RO's August 1998 letter that requested income and Social 
Security Administration information.

Accordingly, this appeal is REMANDED for the following 
action:

The RO must issue a supplemental 
statement of the case that complies with 
38 C.F.R. § 3.655.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


